 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     HEIDI A. OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Gregory Walker

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:14-cr-073-GMN-NJK

12                 Plaintiff,                                STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                   (Third Request)
14   GREGORY WALKER,

15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Daniel J. Cowhig, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Heidi A. Ojeda, Assistant Federal Public Defender, counsel for Gregory Walker, that the
21   Revocation Hearing currently scheduled on April 4, 2019 at the hour of 10:30 a.m., be vacated
22   and continued to a date and time convenient to the Court, but no sooner than seven (7) days.
23          This Stipulation is entered into for the following reasons:
24          1.     Defense counsel will be in trial in United States v. Hylton 2:17-cr-086-HDM-
25   NJK during the currently scheduled hearing. Defense counsel is also unavailable April 15 – 19,
26   2019 for prescheduled leave.
 1        2.     The defendant is incarcerated and agrees with the need for continuance.
 2        3.     The parties agree to the continuance.
 3        This is the third request for a continuance of the revocation hearing.
 4        DATED this 1st day of April, 2019.
 5
 6   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 7
 8      /s/ Heidi A. Ojeda                             /s/ Daniel J. Cowhig
     By_____________________________                By_____________________________
 9   HEIDI A. OJEDA                                 DANIEL J. COWHIG
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:14-cr-073-GMN-NJK
 4
                  Plaintiff,                         ORDER
 5
           v.
 6
     GREGORY WALKER,
 7
                  Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Thursday, April 4, 2019 at 10:30 a.m. be vacated and continued to April 23, 2019, at

12   10:30 a.m. in LV Courtroom 7D before Chief Judge Gloria M. Navarro.

13                     3 day of April, 2019.
           DATED this ___

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
